DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 1/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially horizontal" in claim 2 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for with respect to what?  (e.g. in a three dimensional Cartesian coordinate frame, would the device main bodies be substantially horizontal in a y-z plane, or an x-z plane?)  There is no basis by which a “horizontal” reference frame is established (emphasis added).  In an attempt to facilitate compact prosecution, the Examiner interprets that the center positions of both device main bodies are substantially horizontal with respect to the housing they are contained in, however, further clarification is required.
Claim 4 is rejected for reasons analogous to claim 2 recited above.
The term "close to" in claim 5 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 5 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happy et al. (US 20160065796 A1) (hereinafter Happy).
Regarding claim 1, Happy discloses:
An imaging unit for a vehicle comprising: [See Happy, abstract discloses a video camera assembly fixedly mounted to a side surface of a vehicle, capturing a video image of an area outside the vehicle.]
a rearward imaging device that images a lateral rearward side of the vehicle; [See Happy, Figs. 7, 8 illustrate a “first” video camera (62); See Happy, ¶ 0044-0045, discloses a “first” video camera aimed in a direction which captures images of the areas to the side of the vehicle and to the rear of the vehicle in a manner consistent with the usage of a conventional side rear view mirror.]
a downward imaging device that images a lateral downward side of the vehicle; and [See Happy, Figs. 7, 8, and ¶ 0056 illustrate/disclose a “second” video camera (64) fixed to a housing (54) and aimed downward to capture images of the area alongside the vehicle.]
a housing in which the rearward imaging device and the downward imaging device are housed and that is attached to a side portion of a vehicle body, [See Happy, Fig. 7 illustrates a housing 54 which contains the above recited “first” and “second” (rearward and downward, respectively) video cameras, and which attaches to a side of the vehicle body via a base (50) of the housing.]
wherein the rearward imaging device is located on a rear side of the vehicle with respect to the downward imaging device [See Happy, Figs. 7, 8 illustrate the “rearward imaging device” (62) being on a “rear” side of the vehicle (see Fig. 2, which illustrates element 66 pointing towards a front of the vehicle, and element 64 pointing downwards).] and is [See Happy, ¶ 0044 discloses that the above mentioned “housing” (54) includes an opening that exposes a lens portion of the “first” video camera (62); See Happy, Fig. 8 illustrates the imaging lens (62) being “located outside” the “second” video camera (64) in a width direction.  In other words, the rearward imaging device is horizontally offset from the downward imaging device in a width direction.] and the rearward imaging device and the downward imaging device are disposed to overlap each other in at least a part thereof in a vehicle front-rear direction. [See Happy, Figs. 7, 8 illustrate that the downward imaging device is able to shift horizontally (in a width direction) within the housing element 54, and that in at least the position illustrated in Fig. 7, there is overlap between the rearward imaging device and the downward imaging device when viewed from a front-rear direction.]

Regarding claim 2, Happy discloses all the limitations of claim 1.
Happy discloses:
wherein the rearward imaging device and the downward imaging device are disposed in the housing such that, in a state in which the housing is attached to the side portion of the vehicle body, center positions of both device main bodies are substantially horizontal. [See Happy, Figs. 7, 8 illustrate the rearward imaging device and downward imaging device (first and second cameras 62 and 64, respectively) “substantially” horizontal with respect to the housing, in that the center positions of each device are horizontally disposed along the width direction of the housing structure.]
 
Regarding claim 3, Happy discloses all the limitations of claim 1.
Happy discloses:
[See Happy, Figs. 2, 7, 8 illustrate a turn signal indicator (66) attached to an outer portion of the housing element (54); See Happy, ¶ 0044, 0048 discloses a turn signal indicator 66.]

Regarding claim 4, Happy discloses all the limitations of claim 3.
Happy discloses:
wherein the lamp unit is attached to the housing such that, in a state in which the housing is attached to the side portion of the vehicle body, a center position of the lamp unit in the vertical direction is substantially horizontal to center positions of device main bodies of the rearward imaging device and the downward imaging device. [See Happy, Figs. 2, 7, 8, and particularly, 9 illustrate the lamp unit (turn signal indicator (66)) having a center position in a vertical direction “substantially horizontal” to center positions of first and second video cameras 62, 64 respectively.  The turn signal indicator is visibly between the positions of cameras 62, and 64, and thus is “substantially horizontal”, as such.  Please see Examiner’s above rejection of this language under 35 U.S.C. 112(b).]

Regarding claim 7, Happy discloses all the limitations of claim 3.
Happy discloses:
wherein the lamp unit is disposed outside in the vehicle width direction with respect to the rearward imaging device and the downward imaging device. [See Happy, Figs. 2, 7, 8, 9 illustrate the turn signal indicator (lamp unit) as being “outside” in a vehicle width direction, particularly such that the turn signal indicator 66 does not overlap (outside) the camera units 62 or 64 in a width direction (clearly, per Fig. 9).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Happy et al. in view of Kaneko (US 20200164804 A1) (hereinafter Kaneko).
Regarding claim 5, Happy discloses all the limitations of claim 3.
Happy does not appear to explicitly disclose:
wherein an outer surface of the housing has an inclined region that extends to be inclined outward in the vehicle width direction from a front end position close to a vehicle body side surface toward a rear side of the vehicle body, 

wherein the downward imaging device is disposed at a position inside the inclined portion in the vehicle width direction.
However, Kaneko discloses: discloses:
wherein an outer surface of the housing has an inclined region that extends to be inclined outward in the vehicle width direction from a front end position close to a vehicle body side surface toward a rear side of the vehicle body, [See Kaneko, ¶ 0246, Figs. 17, 18 illustrate a housing body (304), which has a curved/inclined portion in a width direction from close to a vehicle body (401) towards the rear (cameras 331, 332 having fields of view pointing in a vehicle rearward direction).]
wherein the lamp unit has an inclined portion that is disposed in the housing substantially along the inclined region, and [See Kaneko, Figs. 17, 18 illustrates a side turn lamp (380) which substantially matches the contour/incline of the housing body (304).]
wherein the downward imaging device is disposed at a position inside the inclined portion in the vehicle width direction. [See Kaneko, Figs. 17, 18 illustrate the camera (331) having a downward imaging field of view (illustrated per element 331p of Fig. 18), such that the camera 331 is positioned inside of an inclined portion per top-down view of Fig. 17.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with mirror replacement vehicle camera technologies and would have understood, as evidenced by Kaneko, that in order to provide improved/broader visibility of a turning direction indicating function, using a curved indicator would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have 
	
Regarding claim 6, Happy in view of Kaneko discloses all the limitations of claim 5.
Kaneko discloses:
wherein the downward imaging device is disposed inside the housing such that an imaging lens is inclined outward in the vehicle width direction and downward from the device main body. [See Kaneko, ¶ 0193, 0231 discloses that the fields of view of a main camera and sub-camera can be changed easily by switching the cameras (331) and (332) to be used; See Kaneko, Figs. 17, 18 illustrate at least sub-camera (322) disposed inside of housing (362) such that the imaging lens is inclined (angled) outward and downward (see Fig. 18, element 331p) from the main body.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200036903 A1			SUNAGA; Toshihiro
US 20030214733 A1			Fujikawa, Yoshihiro et al.
US 20140063245 A1			BOWERS; Kenneth et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486